Latimer, Judge
(dissenting):
I dissent.
In United States v Krawczyk, 4 USCMA 255, 15 CMR 255, we reaffirmed the rule announced in previous cases that Congress had grouped the *471crimes of larceny, embezzlement, and obtaining goods under false pretenses into the generic crime of larceny. See United States v Valencia, 1 USCMA 415, 4 CMR 7; United States v Aldridge, 2 USCMA 330, 8 CMR 130; United States v Buck, 3 USCMA 341, 12 CMR 97. We did not, however, indicate that Congress intended to deracinate any one of those offenses. While we held the means of obtaining possession of the property became unimportant, the intent with which the accused deprived the owner of his property remained the heart of the offense. But it is to be kept in mind that that element must be assessed — as it always has been— in relation to the identical property converted. Many embezzlers really intend to replace the property they convert and, now that the doctrine that a fiduciary may convert the res to his own use and return different property without being guilty of embezzlement is to become the law of this Court, that aspect of the present crime of larceny will be written out of military law. Certainly Article 121 of the Uniform Code of Military Justice, 10 USC § 921, requires a particuler kind of intent but it is referring to the property taken and not some substitute at the convenience of the wrongful taker. I know of many reasons why we should not lower the weir in the armed services below that in the civilian community, but unfortunately that is the effect of this decision.